Citation Nr: 0531347	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-37 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the right wrist with median nerve entrapment, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from August 1954 through 
August 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  VA notified the veteran of the information needed to 
substantiate his claim, and indicated which portion of that 
information, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf. 

2.  The service-connected right wrist disability is 
manifested by complaints of wrist pain; and limitation of 
motion of the right wrist (0 degrees of palmar flexion, 
dorsiflexion to 10 degrees, with 70 degrees of pronation and 
supination), with x-rays findings of degenerative changes in 
the wrist with old ununited fracture of the navicular.

3.  Median nerve entrapment is evidenced by mild thenar 
atrophy, and abductor brevis muscle tests at 4/5 with 
decreased sensation to all areas of the hand.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for limitation of 
motion of the wrist have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.124,  
DC 5003, 5215 (2005).

2.  The criteria for a rating in excess of 30 percent for 
median nerve entrapment have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes (DCs) 8515 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his right wrist 
disability.  He contends that his condition has worsened 
since he was awarded a 30 percent rating.  He reports that he 
experiences swelling and pain, with loss of feeling in his 
hand and wrist, and complains that he is unable to perform 
day-to-day functions with the hand.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question of 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating;  otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

This veteran is right hand dominant.  His arthritis of the 
right wrist with median nerve entrapment is presently rated 
at 30 percent disabling under 38 C.F.R. § 4.124, DC 8515, 
which is the DC that addresses paralysis of the median nerve.  
A 30 percent rating for incomplete paralysis of the median 
nerve is assigned when the disability is deemed moderate.  A 
50 percent rating is assigned when the disability is deemed 
severe.  A 70 percent rating is assigned when paralysis is 
complete.  Id.



General rating criteria for diseases of the peripheral nerves 
provide that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve.  38 C.F.R. § 4.124a.  When involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  The words "mild," "moderate," and "severe" 
are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. 4.6.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated when arriving at a decision regarding an increased 
rating.  38 C.F.R. 4.2, 4.6.

The Board notes that the RO did not explicitly consider 
whether a separate rating could be granted for any residuals 
other than median nerve entrapment.  Separate evaluations for 
the same anatomic area under different diagnostic codes that 
evaluate different symptomatology must be considered.  
Estaban v. Brown,  
6 Vet. App. 259 (1994) and 38 C.F.R. § 4.14.  Since the 
veteran's right wrist disability includes traumatic arthritis 
of the wrist, it is appropriate to determine whether he 
should be rated under a diagnostic code in addition to DC 
8515.  In this case, the diagnostic code pertaining to rating 
traumatic arthritis and, in turn, degenerative arthritis 
instructs that such arthritis it to be rated on limitation of 
motion of the affected joint.  38 C.F.R. § 4.71a, DCs 5003, 
5010.

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the veteran 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See VAOPGCPREC 16-92 (1992).  Here, 
the Board must decide whether the veteran will be prejudiced 
by its consideration of whether he could receive a separate 
rating for any arthritic impairment.  The Board concludes 
that the veteran's due process rights are not violated by 
consideration of this issue, because "if the veteran has 
raised an argument or asserted the applicability of a law . . 
., it is unlikely that the appellant could be prejudiced if 
the Board proceeds to decision on the matter raised."  
VAOPGCPREC 16-92 at 7-8.  The veteran's essential argument 
throughout this appeal is that he should receive a higher 
rating for his right wrist pain due to functional deficits 
and constant pain, as well as his inability to move and use 
his hand and wrist normally.  Furthermore, the Board is 
granting him a compensable rating for the reasons given 
below.  Therefore, the Board's action is not prejudicial to 
the veteran.  

As noted above, the veteran's arthritis is to be considered 
on the basis of limitation of motion.  38 C.F.R. § 4.71a, DC 
5003.  Limitation of motion of the wrist carries a 10 percent 
rating for dorsiflexion less than 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5215.  Higher ratings are reserved for ankylosis 
of the wrist.  Id.  

Factual Background and Analysis

The service medical records, VA medical records, VA 
examination reports, and veteran's statements have been 
reviewed.  The veteran has continued treatment for his wrist 
injury since his last rating decision and now complains of a 
worsening of his condition.

Arthritis

The veteran treated for his wrist at the VA Medical Center 
(VAMC) in Miami.  A March 2002 medical note describes the 
veteran's condition as degenerative joint disease of the 
wrist and notes a range of motion of 0 degrees flexion, 25 
degrees extension, 0 degrees radial deviation, and 10 degrees 
ulnar deviation.  There are continuous references to the 
veteran's progressive pain in the VAMC medical reports on 
record since the last rating decision.

In April 2002, the veteran stated that he has no strength in 
his right hand and that he cannot grip items in his hand 
without dropping them.  He notes an inability to perform 
household chores.  In August 2002, he mentioned extreme pain 
and swelling.  In January 2003, the veteran again described 
his constant pain.

In July 2002, a VA examiner noted an impression of 
posttraumatic degenerative arthritis of the right wrist, 
along with bilateral carpal tunnel syndrome.  The August 2002 
VA exam noted a range of motion of up to 10 degrees of 
extension, 0 degrees flexion, and 70 degrees pronation and 
supination.  In addition, the VA doctor diagnosed the veteran 
with severe degenerative arthritis of the wrist with 
neuropathy secondary to cervical pathology.  The report noted 
that the veteran is unable to grip and grasp things with his 
right hand, and that he is unable to do anything that 
requires an adequate grip or sensation in his right hand.

Because the veteran's flexion was measured as 0 degrees in 
both March 2002 and July 2002, he is entitled to a 10 percent 
rating under DC 5215 for limitation of motion.  Ratings for 
limitation of motion to the wrist in excess of 10 percent 
require ankylosis, which the veteran does not have.  
Therefore, the 10 percent rating under DC 5215 is appropriate 
for this veteran's arthritis of the right wrist.  

Median Nerve Entrapment

Median nerve entrapment is noted throughout the veteran's 
treatment history.  The most recent VA neurological 
examination, dated July 2002, reveals "very mild thenar 
atrophy bilaterally which is consistent with the [veteran's 
age]."  The abductor pollicis brevis muscle, which is 
supplied by the median nerve, tested 4/5 bilaterally.  Also 
noted in the July 2002 report, is the veteran's decreased 
pinprick sensation to both hands.  Nerve conduction studies 
showed latencies in both median nerves consistent with 
bilateral carpal tunnel syndrome and muscle fibrillations 
consistent with a C5-C6 right cervical radiculopathy.  This 
symptomology is consistent in both hands and wrists.  The 
Board finds that his symptoms are at least in part 
attributable to factors other than an increase in severity of 
the veteran's service-connected right wrist injury.  The 
evidence is not indicative of severe symptoms.  Thus, the 
evidence supports a continued evaluation of the veteran's 
incomplete paralysis of the median nerve at 30 percent under 
DC 8515 representing moderate disability, but no more.  The 
veteran's request for an increased rating as it pertains to 
the median nerve entrapment is denied.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

There is no evidence that the veteran has recently been 
hospitalized in connection with his right wrist disorder.  
There is also no evidence on file that this disability 
markedly interferes with his employment.  The Board finds 
that the evidence does not suggest that he is significantly 
restricted in his activities by this disorder.  Moreover, any 
such interference in his activities that may in fact be 
manifested is reflected in the disability ratings currently 
assigned.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].



Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  The Board accordingly finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  Therefore, the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for service-connected right wrist disability.

Duties to Notify and Assist

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify a veteran and his representative, if any, of any 
information and medical or lay evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159(b) (2005).  The notice 
must inform a veteran of (1) any information and evidence not 
of record needed to substantiate the claim; (2) what 
information VA will seek to provide; and (3) what information 
the veteran is expected to provide.  Under 38 C.F.R. 
§ 3.159(b)(1), VA must also ask the veteran to submit any 
pertinent evidence in his possession.  

Compliance with 38 U.S.C.A § 5103 requires that the notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 1112 (2004).  In this 
case, a July 2003 letter was sent to the appellant after the 
RO's August 2002 rating decision that is the basis for this 
appeal.  It is acknowledged that the July 2003 letter was 
untimely, however, the untimeliness was not prejudicial to 
the veteran's appeal.  Any defect with respect to the timing 
of the notice requirement was harmless error.  The appellant 
was furnished content-complying notice and proper subsequent 
VA process, thus curing any error in the timing.  Id.  The 
veteran was afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.



The July 2003 letter explained what was needed to 
substantiate the claim for an increased rating for the 
veteran's wrist disability.  The letter asked for information 
from the veteran to enable VA to collect the records 
necessary, and also notified the veteran of what evidence was 
collected up to the date of the letter.  The letter notified 
the veteran that it is his responsibility to make sure that 
VA received all evidence not in possession of a Federal 
department or agency.

The October 2003 Statement of the Case (SOC) notifies the 
veteran that he is ultimately responsible for providing the 
evidence to support his claim.  It also notifies the veteran 
of the requirements for the various rating percentages for 
injuries to the wrist.

While the veteran was not explicitly asked prior to the 
rating decision to submit all pertinent evidence in his 
possession so as to literally comply with the "fourth 
element" requirement, notice was accomplished with the July 
2003 letter and the October 2003 SOC, which list all evidence 
needed to substantiate the claim.  The Board finds that no 
prejudicial error resulted with respect to the "fourth 
element."

VA's duty to assist a veteran in substantiating his claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) has also 
been satisfied.  The duty to assist contemplates that VA will 
help a veteran obtain relevant records, whether or not the 
records are in federal custody.  The record here includes the 
service medical records, VA medical records, and VA 
examination reports, all of which have been reviewed.  The 
veteran did not report the existence of additional relevant 
medical records to be sought by VA.  Therefore, the Board 
concludes that VA has met its duty to assist obligations.


ORDER

A 10 percent disability rating for limitation of motion to 
the wrist is granted.

A rating in excess of 30 percent for median nerve entrapment 
is denied.


REMAND

A remand is required in order to accord due process regarding 
the issue of entitlement to a clothing allowance.  In a 
December 2002 decision, the RO denied the veteran's claim for 
a clothing allowance.  In December 2002, the RO received the 
veteran's Notice of Disagreement with the decisions on this 
issue.  Because no Statement of the Case (SOC) has been 
provided on this issue, the veteran has not had an 
opportunity to perfect an appeal.  

In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue an SOC.  The 
Board must remand this issue to the RO for that purpose.  See  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding 
that where a notice of disagreement is received by VA, the 
appellate process has commenced and the appellant is entitled 
to an SOC on the issue).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

Furnish a statement of the case (SOC) 
addressing the issue of entitlement to a 
clothing allowance to the veteran and his 
representative and give them the opportunity 
to respond.  The SOC should set forth all 
pertinent laws and regulations, and should 
include a discussion of the application of 
those laws and regulations to the evidence.

If any claim remains denied, notify the veteran and his 
representative of the time limit within which an adequate 
substantive appeal must be filed and of the requirements for 
an adequate substantive appeal in order to perfect an appeal 
of this issue.

If, and only if, a timely and adequate substantive appeal is 
received, the claim(s) should then be returned to the Board 
for further review, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003,  
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at  
38 U.S.C. §§ 5109B, 7112).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


